             Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ALEXIS FROIO,

                                            Plaintiff,
                                                                 OPINION & ORDER
        - against -
                                                                 No. 17-CV-604 (CS)
MONROE-WOODBURY CENTRAL SCHOOL
DISTRICT,

                                             Defendant.
-------------------------------------------------------------x

Appearances:

James E. Monroe
Dupee & Monroe, P.C.
Goshen, New York
Counsel for Plaintiff

Adam I. Kleinberg
Brittany A. Tarazona
Sokoloff Stern LLP
Carle Place, New York
Counsel for Defendant

Seibel, J.

        Before the Court is the summary judgment motion of Defendant Monroe-Woodbury

Central School District (the “District”). (Doc. 93.) For the following reasons, the District’s

motion is GRANTED.

I.      BACKGROUND

                 Facts

        The following facts are based on the parties’ Local Civil Rule 56.1 statements, responses,

and supporting materials, and are undisputed except as noted.
           Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 2 of 20



       Plaintiff Alexis Froio is a former District student who attended Monroe-Woodbury

Central High School (“MWCHS”) from ninth through twelfth grade. (Doc. 98 (“P’s 56.1

Resp.”) ¶¶ 20-21.) She suffers from behavioral and learning disabilities – she has been

diagnosed with fragile X syndrome and attention deficit hyperactivity disorder – and

consequently received support and instruction in school pursuant to an individualized education

plan (“IEP”). (See Doc. 94 (“Kleinberg Decl.”) Ex. C (“Alexis Froio Dep.”) at 323:11-16,

327:23-328:13; id. Ex. E (“Gina Froio Dep.”) at 32:20-33:17, 101:17-19; id. Exs. G-N (IEPs

from May 4, 2015, to January 20, 2017).)

       In September 2015, Plaintiff was assigned to Holly Martucci’s eleventh-grade English

class. (P’s 56.1 Resp. ¶ 22; see id. ¶ 2.) While enrolled in Martucci’s class, Plaintiff began

engaging in behavior that Martucci said made her feel uncomfortable. Plaintiff emailed Martucci

several times in a tone that Martucci felt was inappropriate for student-teacher emails. (Id.

¶¶ 24-25; Kleinberg Decl. Ex. D (“Martucci Aff.”) ¶ 4.)1 For example, Martucci affirms that in

these emails, Plaintiff “referred to herself as ‘princess,’ included photos of herself as an

attachment, used hashtags and emojis, made demands such as ‘tell me ASAP,’ and included too

much praise of [Martucci].” (Martucci Aff. ¶ 5.) Additionally, Plaintiff commented on family

vacation photos posted online by Martucci’s son, who also attended MWCHS. (Id. ¶ 6; P’s 56.1



       1
          I do not accept the truth of Martucci’s affidavit because she is an interested witness that
the jury is not required to believe. See, e.g., Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 151 (2000) (on motion for summary judgment, district court “must disregard all
evidence favorable to the moving party that the jury is not required to believe”); Davis-Garett v.
Urban Outfitters, Inc., 921 F.3d 30, 46 (2d Cir. 2019) (same); Williams v. City of White Plains,
718 F. Supp. 2d 374, 377 (S.D.N.Y. 2010) (evidence that court should disregard on summary
judgment “includes testimony and affidavits from interested witnesses”). In other words, I do
not accept Martucci’s conclusion that Plaintiff’s behavior – most of which Plaintiff concedes
occurred – was inappropriate, but Martucci’s view that it was inappropriate is relevant because
she conveyed that view to the District and eventually the police.


                                                      2
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 3 of 20



Resp. ¶ 57; Alexis Froio Dep. at 230:17-231:24 (“I commented on her son’s picture because we

were friends on Instagram. And, like, I think there was just a picture of her and him on, like,

vacation or something. And, like, as a joke I think put, oh, my gosh. I called her, like, Holly at

the time, for some reason. I was like, oh, my God, it’s Holly, she’s the best.”).) Plaintiff also

posted the following review of Martucci on a teacher-rating website:

       Ughh I love Mrs.[ ]Martucci she is literally an angel. Whenever I’m stressed about
       something test,[ ]paper, or anything else she is always so accomidating [sic],
       thoughtful, and loving. We have such a great relationship I see her all the time and
       I love it she’s like my sunshine. I love her sense of style she always looks so
       beautiful! Such an elegant,[ ]intelligent woman. Enjoy talking [to] her and
       spending time with her she is always calming her voice is so soothing it used to
       make me go to sleep. LOVE YOU HOLLY!

(Martucci Aff. Ex. 1; see P’s 56.1 Resp. ¶¶ 27-28.)

       On November 16, 2015, Plaintiff stopped outside Martucci’s house while on a run and

lingered for approximately five minutes before leaving. (P’s 56.1 Resp. ¶ 29; Alexis Froio Dep.

at 58:19-64:12.) The next day, Plaintiff told Martucci that she had stopped by Martucci’s house.

(P’s 56.1 Resp. ¶ 30.) Thereafter, Martucci told the school’s principal that she felt

uncomfortable with Plaintiff’s conduct and communication. (Id. ¶ 32.)

       With her mother’s consent, Plaintiff was reassigned to the same English class but with a

different teacher. (Id. ¶¶ 33-36.) On November 18, Plaintiff, Martucci, and the District’s social

worker met in the principal’s office, where the principal explained to Plaintiff that “she was not

in trouble but had been removed from Martucci’s class because she made Martucci

uncomfortable.” (Id. ¶¶ 37-38 (citation omitted).) The principal directed Plaintiff “to stay away

from Martucci,” and he told her “not to talk to or email Martucci anymore.” (Id. ¶ 39.) The

social worker and Martucci also told Plaintiff to stop speaking to Martucci, and Martucci

informed Plaintiff that her conduct and communications made Martucci uncomfortable. (Id.

¶¶ 40-41.) Based on this meeting, Plaintiff “knew not to email or talk to Martucci.” (Id. ¶ 42.)


                                                      3
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 4 of 20



       But Plaintiff did not stop communicating with Martucci and continued to send Martucci

emails that made her uncomfortable. (Id. ¶¶ 43-44, 46.) Plaintiff sent two emails to Martucci

shortly after the November 18 meeting, (id. ¶ 47), which contained nearly identical apologies to

Martucci, (see Martucci Aff. Ex. 2). Plaintiff sent Martucci another email on December 1, (P’s

56.1 Resp. ¶ 48), in which she expressed dissatisfaction with her new English teacher,

apologized to Martucci again, and described how sad she was about the events that had

transpired, (see Martucci Aff. Ex. 3). Plaintiff also began stopping by Martucci’s classroom “to

cry next to it.” (Alexis Froio Dep. at 55:18-22.) According to Plaintiff, she did this “often” or

“[q]uite a lot” – even after being told by her parents to stop – and Plaintiff testified that Martucci

saw her do this at least twenty times. (Id. at 55:23-58:9; see P’s 56.1 Resp. ¶¶ 53-54.)

Additionally, Plaintiff “made social media postings about Martucci’s son and his friends,”

calling him “a piece of shit or something similar” on one occasion and saying that she hated him

on another. (P’s 56.1 Resp. ¶¶ 50-52 (internal quotation marks omitted).)

       On December 10, 2015, Martucci contacted the Town of Woodbury Police Department

and filed a report about Plaintiff’s conduct. (Id. ¶ 65.) Meanwhile, Plaintiff continued to contact

Martucci. (Id. ¶ 68.) The parties dispute the exact nature of the continued contact with Martucci

and her family around this time. Plaintiff admits that she sent emails to Martucci that made her

uncomfortable, walked or stopped by Martucci’s classroom and cried, and told Martucci that her

hair looked nice one day. (Id. ¶¶ 46, 53-54, 56.) But Plaintiff denies that she tried to contact

Martucci’s children and their friends, and she also denies that she followed Martucci and her son

around school. (Id. ¶¶ 45, 59-63, 69-72.)

       On January 6, 2016, Plaintiff sent Martucci an email in which she wrote, among other

things, that the “whole situation” was “literally driving [her] insane” and “tearing [her] apart no




                                                      4
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 5 of 20



matter how hard [she] tr[ied] to move forward from it” and that she was “hella mad.” (Martucci

Aff. Ex. 4.) Plaintiff also suggested that it would make her happy if she could be in Martucci’s

class again. (See id.) That same day, Martucci’s husband contacted the police to follow up on

Martucci’s December report. (P’s 56.1 Resp. ¶ 74.)

       One week later, the school’s principal called Plaintiff into his office, informed Plaintiff

that the police were involved, and again told Plaintiff that she must stop contacting Martucci.

(Id. ¶¶ 77-78.) The parties dispute several instances of contact between Plaintiff and Martucci

afterward, (see id. ¶¶ 79-82), but it is undisputed that Martucci met with the Town of Woodbury

police on February 12 to discuss Plaintiff’s “unwanted communication and what Martucci

believed to be harassment of her and her children,” (id. ¶ 83).

       On February 23, Plaintiff sent Martucci another email. (Id. ¶ 85.) By this time, Plaintiff

had sent Martucci over twenty emails since she had been removed from her class in November.

(Id. ¶ 86.) In the email, Plaintiff described her distress upon hearing that Martucci had called the

police, stated that she didn’t “know how much more a person can take,” and wrote that she was

doing “things [she] would NEVER normally do,” such as running away from home, fighting

with her parents, taking her mother’s credit card, and hurting herself, “like cutting on [her] arms

and [her] stomach.” (Martucci Aff. Ex. 5.) Plaintiff also described how lonely she was without

Martucci in her life and again suggested that she switch back into Martucci’s class. (See id.)

       Martucci opened the email the following morning and forwarded it to the school’s

principal and other District administrators. (P’s 56.1 Resp. ¶ 89.) Because of the email’s

reference to Plaintiff hurting herself, police and EMTs were summoned to the school. (Alexis

Froio Dep. at 66:8-67:4, 93:11-94:8.) The police told Plaintiff to stop contacting Martucci, and

Plaintiff was transported to a hospital for examination. (Id. at 93:11-94:5, 261:14-264:17.)




                                                     5
           Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 6 of 20



Martucci followed up with the police about the email and on or about February 25, sought a

temporary order of protection from Plaintiff. (P’s 56.1 Resp. ¶¶ 90-91.)

          Plaintiff sent Martucci and her principal two more emails on March 1 and 2, one of which

contained middle-finger emojis in the subject line. (Martucci Aff. Exs. 6-7; see P’s 56.1 Resp.

¶¶ 93-94.) The emails described how Plaintiff was at her “wits [sic] end” and “infuriated with

how 11th grade has been going,” and she accused her principal of holding “secret meetings”

about Plaintiff and being on Martucci’s “side.” (Martucci Aff. Exs. 6-7.) Plaintiff also

demanded a “sit down” with Martucci and complained about being switched out of her English

class. (Id.) She added, “You think we need to go to war? [W]ell you’re already in one! :)

because it’s people like you who need to get sued. No one wants your opinion[.] It’s time we

figure something out to make (ME) happy and ease some of this tension.” (Id. Ex. 6.) Martucci

forwarded Plaintiff’s March 2 email to the police and filed a supporting deposition with the

police about Plaintiff’s unwanted contact. (P’s 56.1 Resp. ¶ 97.) On March 4, a complaint was

filed against Plaintiff for harassment in the second degree in violation of N.Y. Penal Law

§ 240.26(3). (Doc. 30 (“SAC”) Ex. E.)

          On March 6, Plaintiff “showed up at Martucci’s neighbor’s house appearing disheveled

and crying and the Town of Monroe police department took a report.” (P’s 56.1 Resp. ¶ 98.) A

few days later, Plaintiff saw Martucci at school and yelled “‘I can be here’” at her. (Id. ¶ 99.)

Later in March, Martucci observed Plaintiff in the stairwell next to Martucci’s classroom. (Id.

¶ 100.)

          On April 3, Plaintiff sent Martucci two more emails, one of which was nearly identical to

Plaintiff’s November emails and one of which was a similar, truncated version of her February

23 email. (Id. ¶¶ 102-103. Compare Martucci Aff. Ex. 2, with id. Ex. 10; compare id. Ex. 5,




                                                      6
           Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 7 of 20



with id. Ex. 9.) By this time, Plaintiff’s parents, her principal, and the District’s social worker

had each told Plaintiff thirty or forty times to stop contacting Martucci. (P’s 56.1 Resp. ¶ 105.)

Additionally, the police had told Plaintiff at least five times to stop contacting Martucci. (Id.

¶ 106.) Further, Plaintiff knew that she was not supposed to send Martucci emails, (id. ¶ 95), and

she “knew her emails were making Martucci uncomfortable, but she persisted because Martucci

had upset her,” (id. ¶ 107).

       Two days later, on April 5, an order of protection was entered against Plaintiff. (Id.

¶ 108.) The order provided that Plaintiff had to stay at least 1000 feet away from Martucci at all

times other than in school, where she had to stay at least 50 feet away, and it prohibited Plaintiff

from contacting Martucci by mail, telephone, email, or any other means. (Id. ¶¶ 110-111;

Martucci Aff. Ex. 11.) Plaintiff signed the order of protection and understood its requirements.

(P’s 56.1 Resp. ¶ 109.)

       Plaintiff did not, however, refrain from contacting Martucci and did not stay at least fifty

feet away from Martucci while at school. (Id. ¶¶ 112-113.) On April 20 or 21, Plaintiff came

within fifteen to thirty feet of Martucci and screamed, “I hate school.” (Id. ¶¶ 114-115.) And on

or about April 22, Plaintiff came within fifty feet of Martucci at an athletic event. (Id. ¶ 117.)2

Plaintiff’s and Martucci’s accounts of the incident differ slightly, but both involve Plaintiff

sitting or lying down on the ground while crying approximately fifteen feet away from Martucci

because Plaintiff “wanted Martucci to see how much pain Martucci was causing.” (See id.



       2
          The parties’ Local Rule 56.1 statements and responses state that this occurred on April
22, (see Doc. 96 ¶ 117; P’s 56.1 Resp. ¶ 117), and Plaintiff testified that this event occurred on
that date, (Alexis Froio Dep. at 184:8-17), but Martucci affirmed that this event occurred on or
about April 20, (Martucci Aff. ¶ 68), and the complaint filed against Plaintiff following this
incident is dated April 20, (SAC Ex. H). The exact date of the incident is immaterial for the
purposes of this motion.


                                                      7
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 8 of 20



¶¶ 121-124, 126-127.) Martucci contacted the police about the incident, gave a statement, and

filed a supporting deposition. (Id. ¶¶ 131, 134.) At the request of the police, Plaintiff’s parents

brought her to the police station, where Plaintiff was arrested for violating the order of

protection. (Id. ¶¶ 135-137.) Plaintiff appeared on May 3 for a hearing regarding her violation

of the order of protection, where she was told once again to stop contacting Martucci. (Id.

¶¶ 138-140.)

       Two days later, Plaintiff sent another email to Martucci in which Plaintiff described how

“fucking miserable” she was and blamed Martucci for “trying to ruin [her] life.” (Martucci Aff.

Ex. 13.) The next day, Martucci forwarded the email to the school’s principal and the police.

(P’s 56.1 Resp. ¶ 146.) The police came to MWCHS, where Martucci gave a statement and filed

a supporting deposition. (Id. ¶¶ 148-149.) Then, Plaintiff’s mother arrived and Plaintiff was

taken to the police station, where Plaintiff was arrested for violating the order of protection. (Id.

¶¶ 151-153; see SAC Ex. J.) Plaintiff attended a court hearing on June 7 and was told that she

would go to jail if she continued contacting Martucci, after which Plaintiff had no further contact

with Martucci. (P’s 56.1 Resp. ¶¶ 155-156.)

       Throughout all of this, no one from the District ever told Martucci (or her husband) to

contact the police or seek an order of protection. (Id. ¶¶ 66, 75, 84, 92, 132, 147.) The District’s

Committee on Special Education (“CSE”) also met regularly to discuss Plaintiff’s IEP. (Id.

¶¶ 160-163, 173-174.) The CSE recommended – and Plaintiff received – special-education

programs and services, including a resource room, a special math class, special curriculum

support, twice-weekly counseling, refocusing and redirection, copies of class notes, assistance in

attending classroom activities, checks for understanding from teachers, an extra set of textbooks




                                                      8
           Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 9 of 20



for home, a one-to-one monitor, and home instruction. (Id. ¶¶ 164, 176, 178.)3 Plaintiff “does

not believe there were any programs or services the District should have offered her in the IEP

that she did not receive.” (Id. ¶ 177.) The CSE also recommended other services that Plaintiff’s

mother declined, including a psychiatric evaluation at the District’s expense and a smaller

educational setting with increased therapeutic support. (Id. ¶¶ 166-170.) Plaintiff timely

completed eleventh and twelfth grade and graduated with a Regents diploma on her expected

graduation date. (Id. ¶¶ 186, 188.)

               Procedural History

       Plaintiff filed this lawsuit on January 26, 2017, against two police officers who

participated in her arrests (Kristen Potter and Joseph Iorio), the Monroe-Woodbury Central

School District, and Holly Martucci, alleging violations of Title II of the Americans with

Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and the

Individuals with Disabilities Education Act (“IDEA”), as well as civil rights violations in the

form of false arrest and malicious prosecution. (Doc. 1 (“Compl.”).)4 Plaintiff initially sought

compensatory and punitive damages, costs and attorneys’ fees, and injunctive relief, (id. at 18),

but she has since abandoned her claim for injunctive relief, conceding that it is moot because

Plaintiff has graduated and is no longer a student in the District, (Doc. 97 (“P’s Opp.”) at 11 n.3).




       3
         Plaintiff contends that she “did not receive the type of counseling, refocusing and
redirection which would [have] assisted her with her emotional disabilities,” but does not specify
what alternative type would have sufficed or cite any evidence to support this proposition. (P’s
56.1 Resp. ¶ 165.)
       4
         This lawsuit was initially brought by Plaintiff’s mother, Gina Froio, on her daughter’s
behalf using only their initials. (See Compl.) As Plaintiff had already reached the age of
majority at the time of filing, Plaintiff’s mother was dropped as a party, (see SAC), and the
caption was later amended to reflect Plaintiff’s full name, (see Doc. 69).



                                                     9
           Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 10 of 20



       Defendants filed pre-motion letters in anticipation of motions to dismiss. (Docs. 15, 17,

19.) In response, Plaintiff filed an Amended Complaint. (Docs. 24-25.)5 The Court held a pre-

motion conference to discuss the proposed motions. (Minute Entry dated Apr. 7, 2017.)

Afterward, Plaintiff filed a Second Amended Complaint in which she dropped her false arrest

and malicious prosecution claims against the District. (See SAC.) Defendants responded by

filing motions to dismiss the SAC. (Docs. 38, 41, 47.)

       On June 26, 2018, the Court ruled on Defendants’ motions to dismiss, granting the

motions as to the police officers and Martucci and entering judgment in their favor, but denying

the District’s motion, which sought to dismiss the claims against the District for failure to

exhaust administrative remedies. (See Minute Entry dated June 26, 2018; Doc. 55; Kleinberg

Decl. Ex. B.) In her opposition to Defendants’ motions to dismiss, Plaintiff expressly abandoned

her IDEA claim against the District. (See Doc. 45 at 1; Kleinberg Decl. Ex. B at 9.)

Consequently, the only claims remaining in this case are Plaintiff’s ADA and Section 504 claims

against the District. (E.g., P’s 56.1 Resp. ¶ 19; see SAC at 15-20.)

       Shortly after the close of fact discovery, the District filed a pre-motion letter in

anticipation of its motion for summary judgment. (Doc. 74.) Plaintiff filed a response letter,

(Doc. 75), the Court held a pre-motion conference, (Minute Entry dated Mar. 18, 2019), and the

instant motion followed.




       5
         Plaintiff filed an Amended Complaint on April 6, 2017, (Doc. 24), and refiled it on
April 7, 2017, (Doc. 25). It is not clear whether or how the two documents differ.


                                                     10
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 11 of 20



II.     LEGAL STANDARD

                Summary Judgment

        Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he dispute about a material fact is ‘genuine’ . . . if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law . . . . Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. On a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to “present evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d

Cir. 2008). “The mere existence of a scintilla of evidence in support of the [non-movant’s]

position will be insufficient; there must be evidence on which the jury could reasonably find for

the [non-movant].” Anderson, 477 U.S. at 252. Moreover, the non-movant “must do more than

simply show that there is some metaphysical doubt as to the material facts,” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and “may not rely on conclusory

allegations or unsubstantiated speculation,” Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423,

428 (2d Cir. 2001) (internal quotation marks omitted).

        “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .




                                                       11
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 12 of 20



admissions, interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). Where an

affidavit or declaration is used to support or oppose the motion, it “must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.” Id. 56(c)(4); see Major League Baseball

Props., Inc. v. Salvino, Inc., 542 F.3d 290, 310 (2d Cir. 2008). In the event that “a party

fails . . . to properly address another party’s assertion of fact as required by Rule 56(c), the court

may . . . consider the fact undisputed for purposes of the motion” or “grant summary judgment if

the motion and supporting materials – including the facts considered undisputed – show that the

movant is entitled to it.” Fed. R. Civ. P. 56(e).

                The ADA and Section 504

        “The ADA and Section 504 both protect ‘qualified individual[s] with a disability.’” B.C.

v. Mount Vernon Sch. Dist., 837 F.3d 152, 158 (2d Cir. 2016) (alteration in original) (quoting 42

U.S.C. § 12132 (ADA) and 29 U.S.C. § 794(a) (Section 504)). Title II of the ADA provides that

“no qualified individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public entity,

or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Similarly, Section

504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual with a

disability . . . shall, solely by reason of her or his disability, be excluded from the participation in,

be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 29 U.S.C. § 794(a). “Apart from the Rehabilitation

Act’s limitation to denials of benefits ‘solely’ by reason of disability and its reach of only

federally funded – as opposed to ‘public’ – entities, the reach and requirements of both statutes

are precisely the same.” Weixel v. Bd. of Educ., 287 F.3d 138, 146 n.6 (2d Cir. 2002). “Because




                                                       12
         Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 13 of 20



the standards adopted by the two statutes are nearly identical,” courts in this circuit “consider the

merits of these claims together.” B.C., 837 F.3d at 158 (internal quotation marks omitted); see

Rodriguez v. City of N.Y., 197 F.3d 611, 618 (2d Cir. 1999) (assessing ADA and Section 504

claims together).

        A plaintiff asserting a discrimination claim under the ADA or Section 504 must show the

following: “(1) plaintiff is a qualified individual with a disability; (2) plaintiff was excluded

from participation in a public entity’s services, programs or activities or was otherwise

discriminated against by the public entity; and (3) such exclusion or discrimination was due to

plaintiff’s disability.” B.C., 837 F.3d at 158 (internal quotation marks and alterations omitted).

Here, there is no dispute that Plaintiff is a qualified individual with a disability or that the District

is a public entity subject to the ADA and Section 504.

        In the special-education context, an ADA or Section 504 claim “may be predicated on the

claim that a disabled student was denied access to a free appropriate education, as compared to

the free appropriate education non-disabled students receive.” C.L. v. Scarsdale Union Free Sch.

Dist., 744 F.3d 826, 841 (2d Cir. 2014) (internal quotation marks omitted). “Such a claim,

however, requires proof of bad faith or gross misjudgment.” Id.; see R.B. ex rel. L.B. v. Bd. of

Educ., 99 F. Supp. 2d 411, 419 (S.D.N.Y. 2000) (Under the ADA or Section 504, “a plaintiff

must demonstrate more than an incorrect evaluation or substantively faulty IEP to establish

liability; a plaintiff must show that defendants acted with bad faith or gross misjudgment.”). To

recover monetary damages under the ADA or Section 504, a plaintiff must also show

“intentional conduct.” Booker v. City of N.Y., No. 17-CV-7035, 2018 WL 4616048, at *5

(S.D.N.Y. Sept. 26, 2018); see Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir.

2009) (“[M]onetary damages are recoverable only upon a showing of an intentional violation.”)




                                                       13
            Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 14 of 20



(emphasis in original). This can demonstrated through “deliberate indifference to the strong

likelihood of a violation,” Loeffler, 582 F.3d at 275 (internal quotation marks and alteration

omitted), which occurs where “an official with authority to address the alleged discrimination

and to institute corrective measures on Plaintiff’s behalf had actual knowledge of ongoing

discrimination against Plaintiff but failed to respond adequately,” Gershanow v. County of

Rockland, No. 11-CV-8174, 2014 WL 1099821, at *4 (S.D.N.Y. Mar. 20, 2014) (internal

quotation marks omitted).

III.    DISCUSSION

        The District argues that it is entitled to summary judgment on two grounds: First, it

contends that Plaintiff has not shown that Martucci’s actions were due to Plaintiff’s disabilities.

(Doc. 95 (“D’s Mem.”) at 9-12.) Second, it argues that Plaintiff has not presented evidence that

the District intentionally discriminated against Plaintiff due to her disabilities, that the District

was deliberately indifferent to a violation of the ADA or Section 504, or that the District acted

with bad faith or gross misjudgment in the administration of disability services. (Id. at 5-8, 13-

14.)

                 Whether Martucci’s Actions Were Due to Plaintiff’s Disabilities

        Plaintiff alleges that she was “excluded from adequate free appropriate public education

due to her known intellectual, emotional and/or behavioral disabilities and has otherwise been

denied the right to fully participate and receive the benefits of a public education due to the

repeated arrests initiated or orchestrated by . . . Martucci.” (SAC ¶ 77.)6 The District, however,



        6
         In her opposition memorandum, Plaintiff mentions in passing that her ADA and Section
504 claims are also based on Martucci’s “retaliation in response to plaintiff’s known emotional
and intellectual disabilities” and includes the elements of a retaliation claim, (P’s Opp. at 8-9),
but Plaintiff does not describe in what protected activity she allegedly engaged, see Clark v.



                                                       14
        Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 15 of 20



correctly notes that Plaintiff has not produced any evidence that Martucci’s actions were due to

Plaintiff’s disabilities. (D’s Mem. at 9-12.) Instead, the undisputed facts demonstrate that

Martucci’s actions were due to Plaintiff’s unwanted contact, which persisted even after an order

of protection was entered against Plaintiff.

       Plaintiff attempts to show discrimination through the following syllogism: Plaintiff’s

repeated unwelcome communications were due to Plaintiff’s disabilities; Martucci’s actions were

due to Plaintiff’s repeated unwelcome communications; therefore, Martucci’s actions were due

to Plaintiff’s disabilities. (P’s Opp. at 10.) But syllogism breaks down quickly for multiple

reasons. First, Plaintiff has not presented evidence or a basis for inferring that her repeated

unwelcome communications were due to her disabilities. The portions of the record that Plaintiff




Jewish Childcare Ass’n, 96 F. Supp. 3d 237, 261 (S.D.N.Y. 2015) (“A plaintiff engages in a
‘protected activity’ under the ADA if she ‘has opposed any act or practice made unlawful by this
chapter’ or has ‘made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under this chapter.’”) (emphases omitted) (quoting 42
U.S.C. § 12203(a)), or explain how these elements are satisfied. This type of undeveloped
argument is unacceptable where a plaintiff is represented by counsel. I would be on firm ground
were I to find this cause of action abandoned based solely on the failure to adequately brief the
issue. See, e.g., Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
argued in the briefs are considered waived . . . .”). I decline to consider it for the additional
reason that Plaintiff did not allege a retaliation claim against the District in her SAC, and “it is
inappropriate to raise new claims for the first time in submissions in opposition to summary
judgment.” Wilson v. City of N.Y., 480 F. App’x 592, 594 (2d Cir. 2012) (summary order)
(internal quotation marks omitted); see also Greenidge v. Allstate Ins. Co., 446 F.3d 356, 361 (2d
Cir. 2006).
        Similarly, I decline to consider Plaintiff’s argument that the District “failed to
accommodate” her, (P’s Opp. at 5), because Plaintiff did not allege a failure-to-accommodate
claim in her SAC, (see Kleinberg Decl. Ex. B at 20:5-9 (noting that Plaintiff’s SAC does not
include a failure-to-accommodate claim)). Further, even in her brief, Plaintiff does not describe
a reasonable accommodation to which she was entitled but which she did not receive. See Fox v.
Costco Wholesale Corp., 918 F.3d 65, 73 (2d Cir. 2019) (affirming grant of summary judgment
for defendant where plaintiff did not “identif[y] a reasonable accommodation that [defendant]
refused to provide”).



                                                     15
            Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 16 of 20



cites for this notion, (see P’s Opp. at 2-4), support the propositions that Plaintiff was told to stop

contacting Martucci, (see Alexis Froio Dep. at 65-66, 93, 105-07, 171-74, 211-12), that Plaintiff

continued to contact Martucci, (see id. at 55, 107-08; Martucci Aff. ¶¶ 14, 26, 31-32, 43-49; id.

Exs. 1-7, 9-10, 13), and that Plaintiff had been diagnosed with fragile x syndrome and had an

IEP, (see Gina Froio Dep. at 101-06; Martucci Aff. Exs. G-J),7 but do not mention whether

Plaintiff’s disabilities caused her to continue to contact Martucci after being told countless times

to desist and despite knowing that it made Martucci uncomfortable. Second, Plaintiff does not

address the fact that she was able to stop contacting Martucci once she was told that she would

go to jail if she continued.

        But assuming that Plaintiff’s repeated unwelcome communications were due to Plaintiff’s

disabilities, Second Circuit precedent “clearly forecloses plaintiff’s argument that since her

disability caused her conduct, she was in essence [discriminated against] because of her

disability.” Pearson v. Unification Theological Seminary, 785 F. Supp. 2d 141, 164 (S.D.N.Y.

2011). This is because the ADA does not require public entities to “countenance dangerous

misconduct, even if that misconduct is the result of a disability.” Sista v. CDC Ixis N. Am., Inc.,

445 F.3d 161, 172 (2d Cir. 2006) (affirming summary judgment on ADA claims because

plaintiff could “point to no evidence from which a reasonable jury could conclude that he was

terminated on account of his mental illness rather than his past behavior”). In the education

context, “the ADA and the Rehabilitation Act permit [a school] to discipline a student even if the

student’s misconduct is the result of disability.” Tylicki v. St. Onge, 297 F. App’x 65, 67 (2d Cir.

2008) (summary order) (holding that suspension from school does not constitute denial of access

to programs under ADA or Rehabilitation Act). Absent evidence that Martucci would not have


        7
            Plaintiff also cites “Ex. O,” which is not in the record. (See P’s Opp. at 3.)


                                                        16
           Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 17 of 20



taken the same actions if a non-disabled student engaged in the same conduct – which Plaintiff

has not produced – Martucci’s actions cannot be said to be due to Plaintiff’s disabilities. Cf.

Pearson, 785 F. Supp. 2d at 163-64 (“[A]n employer ‘may discipline or terminate an individual

who, because of disability, makes a threat against other employees if the same discipline would

be imposed on a non-disabled employee engaged in the same conduct.’”) (quoting Sista, 445

F.3d at 171).8

       Plaintiff also contends that Martucci’s “unwillingness to abide by the mandates of

plaintiff’s IEP by having her arrested on three separate occasions evidences [her] discriminatory

motives,” (P’s Opp. at 10), separately noting that “[n]owhere within [Plaintiff’s] IEP . . . does it

authorize the use of law enforcement to achieve plaintiff’s educational or behavioral goals,” nor

does it “bestow any special powers to Martucci as a public school teacher to punish [Plaintiff] for

behaviors that her disabilities deprive her from controlling,” (id. at 4). This argument is

unconvincing for several reasons. First, Plaintiff does not cite any provision of Plaintiff’s IEP

that Martucci should have “abide[d] by” instead of contacting the police about Plaintiff’s

conduct, and a review of Plaintiff’s IEPs, (Kleinberg Decl. Exs. G-N), reveals none. Second,

Plaintiff cites no evidence that Martucci’s actions were a “punishment” designed to achieve

educational or behavioral goals. Third, Plaintiff provides no support for the proposition that a

teacher cannot contact the police to report illegal conduct without authorization from an IEP.

And fourth, Plaintiff provides no explanation why Martucci, who was not Plaintiff’s teacher

when she contacted the police, would be required to follow Plaintiff’s IEP even if it did mandate

alternative procedures for addressing Plaintiff’s unwanted contact.


       8
         Behavior can be frightening even if it originates from a disability. While there might be
teachers who would have tolerated Plaintiff’s stalking-like conduct for longer, no reasonable jury
could conclude that a teacher is required to endure such behavior.


                                                     17
        Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 18 of 20



       Ultimately, Plaintiff’s assertions that Martucci “deliberately targeted [Plaintiff] due to her

disability,” (P’s Opp. at 8), amount to “conclusory allegations” and “unsubstantiated

speculation,” Fujitsu Ltd., 247 F.3d at 428 (internal quotation marks omitted). Accordingly, the

District is entitled to summary judgment on Plaintiff’s ADA and Section 504 claims because no

reasonable jury could find that Plaintiff was discriminated against due to her disabilities.

               Whether the District Intentionally Discriminated Against Plaintiff,
               Was Deliberately Indifferent to a Violation, or Acted with Bad Faith
               or Gross Misjudgment in the Administration of Disability Services

       Plaintiff alleges that while on notice of Martucci’s “discriminatory actions,” the District

allowed Martucci to “continue to engage in conduct alleged in this Complaint and acted

intentionally, knowingly and with deliberate indifference to the plaintiff’s federally protected

rights.” (SAC ¶ 70.) The District argues that Plaintiff has failed to produce evidence of the type

of intentional conduct required to recover monetary damages for an ADA or Section 504

violation, such as deliberate indifference to the substantial likelihood of a violation, nor has

Plaintiff produced evidence that the District acted with bad faith or gross misjudgment in the

administration of disability services. (D’s Mem. at 5-8, 13-14.) I agree.

       There is no evidence of an intentional ADA or Section 504 violation here. It is

undisputed that no District administrator filed a police report, assisted Martucci in her reports, or

told Martucci (or her husband) to contact the police or seek an order of protection. (See P’s 56.1

Resp. ¶¶ 66, 75, 84, 92, 132, 147.) Further, as explained above, there is no evidence that

Martucci’s actions were due to Plaintiff’s disabilities, which means that the District could not

have “had actual knowledge of ongoing discrimination against Plaintiff but failed to respond

adequately.” Gershanow, 2014 WL 1099821, at *4 (internal quotation marks omitted). But even

if the District had questioned Martucci’s motives – a proposition for which there is no evidence –

Plaintiff provides no authority for the notion that the District could have prevented Martucci


                                                     18
        Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 19 of 20



from contacting the police or seeking an order of protection, or that it could have ignored the

order of protection once it was entered. If anything, the record shows that the District actively

tried to defuse the situation: not only did District personnel attempt to separate Plaintiff and

Martucci, and not only did they meet repeatedly with Plaintiff in an effort to solve the problem of

Plaintiff’s unwelcome contact with Martucci, (P’s 56.1 Resp. ¶¶ 34, 39-40, 78, 96, 105), but

Plaintiff testified that the school’s principal and the District’s superintendent also asked Martucci

to stop contacting the police, (Alexis Froio Dep. at 97:3-98:12, 287:8-288:25, 403:7-404:2).

There is simply no evidence from which a reasonable jury could conclude that the District failed

to respond adequately or was otherwise deliberately indifferent to the substantial likelihood of an

ADA or Section 504 violation.

       There is also no evidence that the District acted with bad faith or gross misjudgment in

the administration of disability services. Plaintiff claims that she “did not receive the type of

counseling, refocusing and redirection which would [have] assisted her with her emotional

disabilities” and helped her avoid “being disciplined by Martucci in the form of plaintiff’s

arrests,” (P’s 56.1 Resp. ¶¶ 165, 175), but she points to no evidence to substantiate this claim and

also concedes that she sees “no material pedagogical or academic flaw(s) in [her] education,”

(P’s Opp. at 5). Further, it is undisputed that Plaintiff received special-education programs and

services that included twice-weekly counseling, refocusing and redirection, and a one-to-one

monitor, (P’s 56.1 Resp. ¶ 176), and Plaintiff testified that she “does not believe there were any

programs or services the District should have offered her in the IEP that she did not receive,” (id.

¶ 177). Overall, Plaintiff has not produced any evidence that the District acted with bad faith or

gross misjudgment, and the District is entitled to summary judgment. See C.L., 744 F.3d at 841




                                                     19
        Case 7:17-cv-00604-CS Document 100 Filed 05/26/20 Page 20 of 20



(affirming summary judgment for defendant where plaintiffs “failed to present sufficient

evidence of bad faith or gross misjudgment to raise an issue for trial”).

                                               ***

       The Court understands why Plaintiff believes Martucci should have been more tolerant of

Plaintiff’s conduct. The Court also understands why Martucci felt threatened and that the police

had to become involved. The Court further understands how the District was caught between a

rock and a hard place. This clash has unfortunately resulted in bad feelings all around. But it is

not one for which federal law provides Plaintiff with a remedy.

IV.    CONCLUSION

       For the reasons set forth above, the District’s motion for summary judgment is

GRANTED. The Clerk of Court is respectfully directed to terminate the pending motion,

(Doc. 93), enter judgment for Defendant Monroe-Woodbury Central School District, and close

the case.

SO ORDERED.

Dated: May 26, 2020
       White Plains, New York
                                                      ________________________________
                                                           CATHY SEIBEL, U.S.D.J.




                                                    20
